Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-1/A of our report dated June 30, 2010 relating to the financial statements, which appears in IFM Investments Limited's Annual Report on Form 20-F for the year ended December 31, 2009.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/PricewaterhouseCoopers Zhong Tian CPAs Limited Company Beijing, the People’s Republic of China October 29, 2010
